Case: 16-16338    Date Filed: 10/27/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-16338
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket Nos. 1:16-cv-22666-CMA,
                            1:10-cr-20277-CMA-1


MAURICE DANIELS,

                                                               Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 27, 2017)

Before TJOFLAT, WILLIAM PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

      Maurice Daniels appeals the denial of his motion to vacate. 28 U.S.C.

§ 2255. We issued a certificate of appealability to address whether Daniels is
              Case: 16-16338     Date Filed: 10/27/2017    Page: 2 of 2


entitled to relief from his firearm convictions on the ground that Johnson v. United

States, 135 S. Ct. 2551 (2015), invalidated the “risk of force” clause in 18 U.S.C.

§ 924(c)(3)(B). We affirm the denial of Daniels’s motion.

      Daniels’s argument is foreclosed by our recent decision in Ovalles v. United

States, 861 F.3d 1257 (11th Cir. 2017). In Ovalles, we held “that Johnson’s void-

for-vagueness ruling does not apply to or invalidate the ‘risk-of-force’ clause in

§ 924(c)(3)(B).” Id. at 1265. Because section 924(c)(3)(B) is not unconstitutionally

vague, Daniels is not entitled to relief from his convictions.

      We AFFIRM the denial of Daniels’s motion to vacate.




                                           2